Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11 and 15-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhaya et al. (US Pub. 2018/0191711, hereinafter “Bhaya”) in view of Chevallier (WO 2005/073908).

Regarding claim 1, Bhaya discloses a communication device associated with a so-called transmitting entity, the communication device comprising: a processor; and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the communication device to perform acts comprising:
 receiving with a first transmission/reception module, from the transmitting entity, a request formulated in in a predetermined natural language (¶ [0002], a data processing system can receive data packets. The data packets can include an input audio signal detected by a sensor of a client computing device. The natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request); 
extracting, from the request formulated in the predetermined natural language, at least one keyword representative of the request (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request);
 identifying, by using said at least one extracted keyword, a target device supporting the predetermined natural language to which to transmit the request (¶ [0002], trigger a keyword); and 
transmitting with a second transmission/reception module the request formulated in the natural language to the target device (¶ [0002], An interface of the data processing system can transmit data packets comprising the output signal generated by the audio signal generator component to cause an audio driver component executed by the client computing device to drive a speaker of the client computing device).
While Bhaya discloses at least a natural language translating by the system, Chevallier further discloses a predetermined natural language (description: for the purpose of formalization in a predetermined natural language, with at least one predetermined lexical unit of a lexical unit database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chevalier into Bhaya to formulize concepts and functions which are exposed to a totality of semantic constraints formulated according to a predetermined description logic – a natural language.

Regarding claim 2, Bhaya in view of Chevalier discloses  communication device as claimed in claim 18, in which the communication device is further configured to: activate the first transmission/reception module on reception of a response formulated in the natural language to the request, to transmit this response to the transmitting entity; and translate the response prior to its transmission to the transmitting entity into the predetermined computer language if the transmitting entity communicates by using the predetermined computer language (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request).

Regarding claim 3, Bhaya in view of Chevalier discloses  communication device as claimed in claim 1, in which the communication device is further configured to: interrogate, by using said at least one extracted keyword, a database comprising at least one keyword belonging to the predetermined natural language, linked to at least one communication device supporting the predetermined natural language and associated with a communicating object capable of processing the request of which said at least one keyword is representative (¶ [0002]).

Regarding claim 4, Bhaya in view of Chevalier discloses  communication device as claimed in claim 3, in which the communication device is further is configured to identify as the target device: a communication device associated with a communicating object capable of processing the request and linked in the database to said at least one extracted keyword (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request); or a predefined device if the database does not contain said at least one extracted keyword (¶ [0002]).

Regarding claim 5, Bhaya in view of Chevalier discloses  communication device as claimed in claim 4, in which the predefined device is a device capable of identifying a communicating object capable of processing the request of which said at least one extracted keyword is representative (¶ [0002]).

Regarding claim 6, Bhaya in view of Chevalier discloses  communication device as claimed in claim 3, in which the communication device is further configured to: obtain capabilities of at least one communicating object; and add to the database a communication device supporting the predetermined natural language and associated with the communicating object by linking it to at least one keyword determined on the basis of the capabilities obtained from the communicating object (¶ [0016], associating with the request).

Regarding claim 7, Bhaya in view of Chevaller discloses  communication device as claimed in claim 3, in which, in the database, at least one keyword representative of a request is also linked to a parameter that makes it possible to specify said request (¶ [0016], associating with the request).

Regarding claim 8, Bhaya in view of Chevaller discloses  communication device as claimed in claim 1, further comprising using the second transmission/reception module to set up, with the target device, a communication channel of instant messaging type to communicate with this target device by using the predetermined natural language (¶ [0035]).

Regarding claim 9, Bhaya in view of Chevaller discloses  communication device as claimed in claim 1, wherein the communication device is further configured to maintain a context for the request over a determined period, the context maintained by a management module comprising a context identifier associated with the request (¶ [0016]).

Regarding claim 10, Bhaya in view of Chevaller discloses  communication device as claimed in claim 9, wherein the communication device is further configured to supply, without invoking the transmitting entity, at least one parameter to the target device specifying the request in a message comprising the context identifier associated with the request (¶ [0035]).

Regarding claim 11, Bhaya discloses a communication device associated with a communicating object, the communication device comprising: a processor; and a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the communication device to perform acts comprising: receiving with a first transmission/reception module, from a so-called origin device, a request that the communicating object is capable of processing, said request being formulated in a predetermined natural language; translating with a translation module the request received into a predetermined computer language used to communicate by the communicating object (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request); and transmitting with a second transmission/reception module, the request formulated in the predetermined computer language to the communicating object (¶ [0002], An interface of the data processing system can transmit data packets comprising the output signal generated by the audio signal generator component to cause an audio driver component executed by the client computing device to drive a speaker of the client computing device).
While Bhaya discloses at least a natural language translating by the system, Chevaller further discloses a predetermined natural language (description: for the purpose of formalization in a predetermined natural language, with at least one predetermined lexical unit of a lexical unit database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chevaller into Bhaya to formulize concepts and functions which are exposed to a totality of semantic constraints formulated according to a predetermined description logic – a natural language.

Regarding claim 15, Bhaya discloses a communication method implemented by a communication device associated with a so-called transmitting entity, said method comprising: receiving a request transmitted by the transmitting entity and formulated in; extracting, from the request formulated in the predetermined natural language, of at least one keyword representative of the request (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request); identifying, by using said at least one extracted keyword, a so-called target device supporting a predetermined natural language to which to transmit the request (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request); and transmitting the request to the identified target device (¶ [0002], An interface of the data processing system can transmit data packets comprising the output signal generated by the audio signal generator component to cause an audio driver component executed by the client computing device to drive a speaker of the client computing device).
While Bhaya discloses at least a natural language translating by the system, Chevaller further discloses a predetermined natural language (description: for the purpose of formalization in a predetermined natural language, with at least one predetermined lexical unit of a lexical unit database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chevaller into Bhaya to formulize concepts and functions which are exposed to a totality of semantic constraints formulated according to a predetermined description logic – a natural language.

Regarding claim 16, Bhaya discloses a communication method implemented by a communication device associated with a communicating object, wherein the communication method comprises: receiving, from a so-called origin device, a request that the communicating object is capable of processing, said received request being formulated in a predetermined natural language (¶ [0002], parsing… the natural language processor component can parse the input audio signal to identify a request and a trigger keyword corresponding to the request); translating the request formulated in the predetermined natural language into a predetermined computer language used by the communicating object to communicate; and transmitting the request formulated in the predetermined computer language to the communicating object (¶ [0002], An interface of the data processing system can transmit data packets comprising the output signal generated by the audio signal generator component to cause an audio driver component executed by the client computing device to drive a speaker of the client computing device).
While Bhaya discloses at least a natural language translating by the system, Chevaller further discloses a predetermined natural language (description: for the purpose of formalization in a predetermined natural language, with at least one predetermined lexical unit of a lexical unit database)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Chevaller into Bhaya to formulize concepts and functions which are exposed to a totality of semantic constraints formulated according to a predetermined description logic – a natural language.

Regarding claim 17, Bhaya in view of Chevaller discloses  communication method as claimed in claim 16, also comprising: receiving, from the communicating object, of a response to the request, said response being formulated in the predetermined computer language (¶ [0002]); translating the response formulated in the predetermined computer language into the predetermined natural language (¶ [0002]); and transmitting to the origin device of the response formulated in the predetermined natural language(¶ [0002]).

Regarding claim 18, Bhaya in view of Chevaller discloses  communication device as claimed in claim 1, in which the first transmission/reception module is also capable of receiving, from the transmitting entity, a request formulated in a predetermined computer language, the communication device being configured to translate, using a translation module, the request formulated in the predetermined computer language into the predetermined natural language (¶ [0002], An interface of the data processing system can transmit data packets comprising the output signal generated by the audio signal generator component to cause an audio driver component executed by the client computing device to drive a speaker of the client computing device).

Regarding claim 19, Bhaya in view of Chevaller discloses  communication method as claimed in claim 15, in which said request transmitted by the transmitting entity is formulated in a predetermined computer language, said method also comprising translating the request formulated in the predetermined computer language into the predetermined natural language (¶ [0002]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154